Exhibit 10.1
TRANSITION AND RETIREMENT AGREEMENT
AND GENERAL RELEASE
     This Transition and Retirement Agreement (this “Agreement”) is made and
entered into as of June 8, 2010, by and between Orbitz Worldwide, Inc. (together
with its subsidiaries, the “Company”) and Marsha Williams (the “Executive”).
     WHEREAS, the Company and Executive entered into an amended and restated
employment agreement dated as of December 5, 2008 (the “Employment Agreement”;
terms used but not defined herein shall have the meanings set forth in the
Employment Agreement), setting forth the terms and conditions of Executive’s
employment with the Company;
     WHEREAS, the Board of Directors of the Company has recently adopted a new
policy limiting the number of public company board memberships that may be held
by executive officers of the Company, and Executive does not desire to resign
from her current board positions;
     WHEREAS, the purpose of this Agreement is to document Executive’s intention
to retire as Chief Financial Officer of the Company and the departure of
Executive from the Company, on terms that are satisfactory both to the Company
and to Executive. The effective date of this Agreement shall be the 7th day
following the execution of this Agreement (without revocation) by Executive and
the Company, (the “Effective Date”); and
     WHEREAS, the Company and Executive intend that this Agreement shall
represent the complete agreement of the parties relating to Executive’s rights
under the Employment Agreement or otherwise relating to her retirement from the
Company.
     NOW, THEREFORE, the Company and Executive, for the full and sufficient
consideration set forth below, agree as follows:
          1. In consideration for Executive’s execution of this Agreement,
Executive’s continued compliance with Sections 8, 9 and 10 of the Employment
Agreement and her full compliance with the promises made in this Agreement, the
Company agrees as follows
               (a) “Interim Period.” Except as provided for in Section 1(c)
below and unless Executive resigns or is terminated by the Company for “Cause”
as that term is defined in the Employment Agreement, from the Effective Date of
this Agreement through the earlier of (i) December 31, 2010 or (ii) the first
day a new Chief Financial Officer starts with the Company (the “Retirement
Date”), the Company and Executive agree that Executive will remain employed by
the Company and will continue to actively provide services as the Chief
Financial Officer to the Company with the same responsibilities and at the same
level, quality and amount as she has been providing in the preceding period of
employment at the Company. During the Interim Period, Executive will continue to
receive her base salary which will be at the same rate per annum as her

 



--------------------------------------------------------------------------------



 



base salary on the Effective Date of this Agreement. In the event there is a
material and sustained diminution to Executive’s duties and responsibilities
during the Interim Period, Executive shall be entitled to the payments provided
in Section 2 below, contingent upon, Executive’s execution and non-revocation of
the General Release attached hereto as Exhibit A, as well as Executive’s
continued compliance with the promises made in this Agreement and Sections 8, 9
and 10 of the Employment Agreement. If a new Chief Financial Officer does not
start on or prior to December 31, 2010, Executive may then resign and be
eligible for the payments provided in Section 2 below.
               (b) Benefits during the Interim Period. Executive shall continue
to be eligible to participate in the same benefit plans/programs as she was
eligible prior to the Effective Date and will be treated in accordance with
existing plan documents. Additionally, Executive shall continue to vest in all
outstanding equity awards during the Interim Period, subject to their original
terms and conditions; provided, however, that upon Executive’s “Separation from
Service’ within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”), any restricted stock units held by Executive
that are vested shall be exchanged for stock in accordance with Section 2(e)
hereof and any unvested restricted stock units shall be forfeited.
               (c) Remaining Interim Period. In the event that a new Chief
Financial Officer starts prior to December 31, 2010, Executive will remain
employed by the Company through the date that is two (2) months from the start
date of a new Chief Financial Officer of the Company (the “Last Date of
Employment”), but will no longer be actively performing substantial services for
the Company (i.e., less than fifty percent of the services rendered, on average,
during the immediately preceding years of employment with the Company). The
period between the date of such reduced service and the Last Date of Employment
shall be the remaining Interim Period (the “Remaining Interim Period”).
Executive will continue to receive her base salary during the Remaining Interim
Period, which will be at the same rate per annum as her base salary on the
Effective Date of this Agreement. During the Remaining Interim Period, Executive
agrees to make herself reasonably available to the Company upon request to
assist in the transition of Executive’s former workload to her replacement, to
answer questions regarding matters previously assigned to Executive, to
otherwise assist the Company in transferring Executive’s responsibilities to the
new Chief Financial Officer or other executive selected by Company in event a
replacement Chief Financial Officer is not hired, and to consult with the
Company’s management and Board of Directors on other matters as requested.
                    (i) Benefits during the Remaining Interim Period. Executive
shall continue to be eligible to participate in the same benefit plans/programs
as she was eligible prior to the Effective Date and will be treated in
accordance with existing plan documents. Additionally, Executive shall continue
to vest in all outstanding equity awards during the Remaining Interim Period,
subject to their original terms and conditions; provided, however, that upon
Executive’s Separation from Service, any vested restricted stock units held by
Executive shall be exchanged for stock in accordance with Section 2(e) hereof.

2



--------------------------------------------------------------------------------



 



          2. Separation Payment. In consideration for, and contingent upon,
Executive’s execution and non-revocation of the General Release attached as
Exhibit A within the time period set forth therein (but in no event later than
the expiration of the six (6) month delay period described in Section 2(a)
below), Executive’s continued employment as provided under Section 1 above and
Executive’s continued compliance with the promises made in this Agreement and
Sections 8, 9 and 10 of the Employment Agreement, the Company agrees:
               (a) to pay a sum equal to Executive’s annual base salary
($462,000) and annual target bonus amount ($369,600) in equal installments for a
period of twelve (12) months following Executive’s Separation from Service in
accordance with the Company’s normal payroll practices; provided, however, that
amounts that would otherwise be payable during the six (6) month period
following Executive’s Separation from Service shall be paid in a lump sum on the
first business day that is six (6) months after Executive’s Separation from
Service (or, if earlier, the date of Executive’s death);
               (b) to pay Executive’s earned but unpaid fiscal year 2009 annual
bonus ($162,400) in a lump sum no later than the date on which Company pays
other senior executives of the Company said 2009 bonus payments (but no later
than December 31, 2010);
               (c) to pay, based on service through the Retirement Date, a bonus
equal to the product of: (i) Executive’s fiscal year 2010 annual target bonus of
$369,600 and (ii) the Company performance factor (CPF) that will be used in
calculating awards for executives under the Company’s Performance-Based Annual
Incentive Plan for fiscal year 2010 (i.e., the actual funding percentage, based
on the achievement of Company performance objectives, that is used for
expense/accrual purposes prior to consideration of individual performance and/or
contributions), prorated based on the Retirement Date, in a lump sum no later
than when any fiscal year 2010 annual bonuses are paid to executives of the
Company (but no later than March 15, 2011);
               (d) to pay a monthly retention bonus of $25,000 starting in
June 2010 through and including the month in which falls the Executive’s
Retirement Date; provided, however, that such monthly retention bonus shall not
be less than $100,000 in the aggregate;
               (e) upon the Effective Date of the General Release at Exhibit A,
to provide one (1) year accelerated vesting of all equity and one (1) year
post-termination exercise period; provided, however, that any vested restricted
stock units held by Executive shall instead be exchanged for stock on the first
business day that is six (6) months after Executive’s Separation of Service (or,
if earlier, the date of Executive’s death); and
               (f) upon the Effective Date of the General Release attached as
Exhibit A, to pay the Executive’s monthly premium under COBRA continuation
coverage for twelve (12) months payable in a lump sum. Such payments shall be
taxable to Executive

3



--------------------------------------------------------------------------------



 



to the extent advisable or required under Section 105(h) of the Internal Revenue
Code of 1986, as amended.
               (g) Change in Control. If a Change in Control (as defined in the
Orbitz Worldwide, Inc. 2007 Equity and Incentive Plan, as amended and restated,
effective June 2, 2009) agreement is executed by the Company prior to the later
of the Retirement Date or Last Date of Employment and such Change in Control is
finalized within six (6) months of the Change in Control agreement’s execution
date, then Executive shall be entitled to the Change in Control benefits
provided under the award agreements related to the equity based awards held by
Executive with respect to the Company.
               (h) Benefits Payable Upon Death. In the event Executive dies
after she becomes eligible for payments under this Section 2 (and in no event
later than February 28, 2011 assuming the General Release attached as Exhibit A
has been executed by Executive), but prior to Executive’s receipt of such
payments, the payments under this Section 2 shall be made to Executive’s estate.
          3. Executive is obligated to pay any local, state or federal taxes
that may become due and owing on the payments and benefits provided under this
Agreement and in this regard agrees to hold the Company, their current and
former parents, and their shareholders, affiliates, subsidiaries, divisions,
predecessors, successors and assigns and the employees, officers, directors,
advisors and agents thereof (collectively, the “Released Parties” or a “Released
Party”) harmless for any taxes, interest or penalties deemed by the government
as due thereon from the Company or from her.
          4. Executive understands and agrees that she would not receive certain
sums and/or benefits specified in Sections 1 and 2 above, except for her
execution of this Agreement and the General Release, and the fulfillment of the
promises contained herein and therein, and that such consideration is greater
than any amount to which she would otherwise be entitled as an employee of the
Company or under the Employment Agreement or applicable law.
          5. This Agreement is made in the State of Illinois and shall be
interpreted under the laws of the State of Illinois. Its language shall be
construed as a whole, according to its fair meaning, and not strictly for or
against either party. Should any provision of this Agreement be declared illegal
or unenforceable by any court of competent jurisdiction and cannot be modified
to be enforceable, including the general release language, such provision shall
immediately become null and void, leaving the remainder of this Agreement in
full force and effect. However, if as a result of any action initiated by
Executive, any portion of this Agreement or General Release are ruled to be
unenforceable for any reason, Executive shall return the payments and benefits
paid under this Agreement or the General Release to the Company.
          6. Except as otherwise provided in Section 10 of the Employment
Agreement, Executive and Company agree that any controversy, dispute, or claim
arising out of, in connection with, or in relation to, the interpretation,
performance or breach of

4



--------------------------------------------------------------------------------



 



this Agreement and General Release attached as Exhibit A, including, without
limitation, the validity, scope, and enforceability of this section, shall be
submitted to non-binding mediation. Company shall pay the costs of mediation and
the mediator. Company shall select the mediator. In the event such dispute is
not settled by mediation, then that dispute may at the election of any party, be
solely and finally settled by arbitration conducted in Chicago, Illinois, by and
in accordance with the then existing rules for commercial arbitration of the
American Arbitration Association, or any successor organization and with the
Expedited Procedures thereof (collectively, the “Rules”). Each of the parties
hereto agrees that such arbitration shall be conducted by a single arbitrator
selected in accordance with the Rules; provided that such arbitrator shall be
experienced in deciding cases concerning the matter which is the subject of the
dispute. Any of the parties may demand arbitration by written notice to the
other and to the Arbitrator set forth in this Section 6 (“Demand for
Arbitration”). Each of the parties agrees that if possible, the award shall be
made in writing no more than 30 days following the end of the proceeding. Any
award rendered by the arbitrator(s) shall be final and binding and judgment may
be entered on it in any court of competent jurisdiction. Each of the parties
hereto agrees to treat as confidential the results of any arbitration
(including, without limitation, any findings of fact and/or law made by the
arbitrator) and not to disclose such results to any unauthorized person. The
parties intend that this agreement to arbitrate be valid, enforceable and
irrevocable. In the event of any arbitration with regard to this Agreement, each
party shall pay its own legal fees and expenses, provided, however, that the
parties agree to share the cost of the Arbitrator’s fees.
          7. Executive agrees that neither this Agreement or the General Release
nor the furnishing of the consideration for this Agreement or the General
Release shall be deemed or construed at any time for any purpose as an admission
by the Company of any liability or unlawful conduct of any kind, all of which
the Company denies.
          8. This Agreement may not be modified, altered or changed except upon
express written consent of both parties wherein specific reference is made to
this Agreement.
          9. This Agreement (and when executed, the General Release) sets forth
the entire agreement between the parties hereto, and fully supersedes any prior
agreements or understandings between the parties, with the exception of the
award agreements related to the equity-based awards held by Executive with
respect to the Company and any non-compete, non-solicit or confidentiality
agreement between Executive and the Company or one of their affiliates,
including but not limited to Sections 8, 9 and 10 of the Employment Agreement,
which agreement(s) and provisions shall survive Executive’s retirement in
accordance with its own terms.
          10. In exchange for the promises set forth in this Agreement,
Executive agrees as follows:
               (a) the terms of this Agreement are the products of mutual
negotiation and compromise between Executive and the Company; and

5



--------------------------------------------------------------------------------



 



               (b) the meaning, effect and terms of this Agreement have been
fully explained to Executive;
               (c) Executive has been advised, in writing, by the Company that
she should consult with an attorney prior to executing this Agreement;
               (d) Executive understands that she may revoke this Agreement for
a period of seven (7) calendar days following the day she executes it, and this
Agreement shall not become effective or enforceable until the revocation period
has expired, and no revocation has occurred. Any revocation within this period
must be submitted, in writing, to the Company’s Human Resources Department and
state, “I hereby revoke my acceptance of your Agreement.” Any such revocation
must be personally delivered to the Company’s Human Resources Department, or
mailed to the Company’s Human Resources Department, postage prepaid and
postmarked within seven (7) calendar days of execution of this Agreement;
               (e) Executive has carefully considered other alternatives to
executing this Agreement; and
               (f) Executive understands and agrees that she would not to
receive certain monies and/or benefits specified in Sections 1 and 2 of this
Agreement, except for her execution of this Agreement, and the fulfillment of
the promises contained therein and herein, and that such consideration is
greater than any amount to which she would otherwise be entitled as an employee
of the Company or under the Employment Agreement or applicable law.
          11. Except as otherwise expressly provided in this Agreement and the
Indemnity Agreement between Executive and the Company, Executive (on behalf of
herself and Executive’s heirs, executors, administrators, successors or assigns,
on whom this release shall be binding), of her own free will, knowingly and
voluntarily releases and forever discharges the Released Parties, of and from
any and all actions or causes of action, suits, claims, charges, complaints,
promises demands and contracts (whether oral or written, express or implied from
any source), of any nature whatsoever, known or unknown, suspected or
unsuspected, against the Released Parties that Executive ever had, now has or
hereafter may have by reason of any matter, cause or thing whatsoever arising
any time prior to the Effective Date of this Agreement, including, but not
limited to:
               (a) any and all matters arising out of Executive’s employment by
the Company or any of the Released Parties up to and including the Effective
Date of this Agreement, and that includes but is not limited to any claims for
salary, allegedly unpaid wages, bonuses, commissions, retention pay, severance
pay, vacation pay, or any alleged violation of the National Labor Relations Act,
any claims for discrimination of any kind under the Age Discrimination in
Employment Act of 1967 as amended by the Older Workers Benefit Protection Act,
Title VII of the Civil Rights Act of 1964, Sections 1981 through 1988 of Title
42 of the United States Code, any claims under the Employee Retirement Income
Security Act of 1974 (except for vested benefits which are not affected by this
Agreement), the Americans With Disabilities Act of 1990, the Fair Labor

6



--------------------------------------------------------------------------------



 



Standards Act (to the extent such claims can be released), the Occupational
Safety and Health Act, the Consolidated Omnibus Budget Reconciliation Act of
1985, the Federal Family and Medical Leave Act (to the extent such claims can be
released);
               (b) Illinois Human Rights Act; Minimum Wage Law; Equal Wage Act;
Equal Pay Act of 2003; Wages for Women and Minors Act; Religious Freedom
Restoration Act Statutory Provision Regarding Retaliation/Discrimination for
Filing a Worker’s Compensation Claim; Equal Pay Laws; School Visitation Rights
Act; AIDS Confidentiality Act; Right to Privacy Law; Genetic Information Privacy
Act; the Cook County Human Rights Ordinance; the Chicago Human Rights Ordinance,
as amended; and
               (c) any other federal, state or local civil or human rights law,
or any other alleged violation of any local, state or federal law, regulation or
ordinance, and/or public policy, implied or expressed contract, fraud,
negligence, estoppel, defamation, infliction of emotional distress or other tort
or common-law claim having any bearing whatsoever on the terms and conditions
and/or termination of her employment with the Company including, but not limited
to, any statutes or claims providing for the award of costs, fees, or other
expenses, including reasonable attorneys’ fees, incurred in these matters.
          12. Executive also acknowledges that she does not have any current
charge, claim or lawsuit against one or more of the Released Parties pending
before any local, state or federal agency or court regarding her employment and
her separation from employment. Executive understands that nothing in this
release prevents her from filing a charge or complaint with or from
participating in an investigation or proceeding conducted by the United States
Equal Employment Opportunity Commission (“EEOC”) or any other federal, state or
local agency charged with the enforcement of any employment or labor laws,
although by signing this Agreement, Executive is giving up any right to monetary
recovery that is based on any of the claims she has released. Executive also
understands that if she files such a charge or complaint, she has, as part of
this Agreement, waived the right to receive any remuneration beyond what she has
received in this Agreement.
          13. Executive shall not seek or be entitled to any personal recovery,
in any action or proceeding that may be commenced on Executive’s behalf in any
way arising out of or relating to the matters released under this Agreement.
          14. Company and Executive agree not to disparage the other party to
any individual, organization or entity. Executive represents that she has not
and agrees that she will not in any way disparage the Company or any Released
Party, their current and former officers, directors and employees, or make or
solicit any comments, statements, or the like to the media or to others that may
be considered to be derogatory or detrimental to the good name or business
reputation of any of the aforementioned parties or entities. Company represents
that its executives have not, and agree that they will not in any way disparage
Executive, or make or solicit any comments, statements, or the like to the media
or to others that may be considered derogatory or detrimental to the good name
or

7



--------------------------------------------------------------------------------



 



business reputation of Executive. A disparaging statement is any communication,
oral or written, which would tend to cause the recipient of the communication to
question the business condition, integrity, competence, fairness or good
character of the person or entity to whom the communication relates. Provided,
however, that nothing herein shall prevent either party from complying with any
lawful subpoena or court order, or taking any other actions affirmatively
authorized by law.
          15. Executive shall have the right to review any press release or
other public announcement including Form 8-K filing to be made by the Company in
connection with the execution of this Agreement and matters relating to this
Agreement. The Company shall in good faith consider any suggestions that
Executive communicates to the Company with reasonable promptness after receiving
a draft of any such press release or other public announcement, provided that
the Company shall have the right in its sole discretion to make all final
determinations with regard to any such press release or other public
announcement. The Company shall provide a positive reference and agreed upon
letter of reference to be used by the Company’s Chief Executive Officer or
Executive’s choice of Company spokesperson upon receipt of inquiry. Executive
shall not make any public announcement concerning her employment with or
retirement from the Company nor make any private statement that are inconsistent
with the Company’s public announcements, provided that Executive shall not be
precluded from providing truthful testimony in a court of law, truthful
statements to a government official, regulatory or law enforcement agency or a
properly issued subpoena.
          16. Section 409A. The provisions of this Agreement shall be
interpreted and construed in a manner in favor of complying with any applicable
requirements of Section 409A (or any exemption therefrom) to avoid the
Section 409A tax. If the Executive or the Company believes, at any time, that
any payment under this Agreement is subject to the Section 409A tax, it shall
advise the other and the Company and Executive shall reasonably cooperate in
good faith to take such steps as necessary, including amending (and, as
required, consenting to the amendment of) the terms of any plan or program under
which the payments are to be made, including this Agreement, to avoid the
imposition of a Section 409A tax if possible under applicable law. All taxes
with respect to the payments under this Agreement (including any Section 409A
tax) are the sole responsibility of Executive.
          17. Executive acknowledges that in connection with her employment, she
has had access to information of a nature not generally disclosed to the public.
Executive agrees to keep confidential and not disclose to anyone, unless legally
compelled to do so, Confidential and Proprietary Information. “Confidential and
Proprietary Information” includes but is not limited to all Company or any
Released Party’s business and strategic plans, financial details, computer
programs, manuals, contracts, current and prospective client and supplier lists,
and all other documentation, business knowledge, data, material, property and
supplier lists, and developments owned, possessed or controlled by the Company
or any Released Party, regardless of whether possessed or developed by Executive
in the course of her employment. Such Confidential and Proprietary Information
may or may not be formally designated as confidential or proprietary and may be
oral, written or electronic media. Regardless of any formal designation,
Executive

8



--------------------------------------------------------------------------------



 



understands and agrees that the Confidential and Proprietary Information is
subject to protection under this Agreement. Executive understands that such
information is owned and shall continue to be owned solely by the Released
Parties. Executive agrees that she will not use or disclose, directly or
indirectly, in whole or in part, any Confidential and Proprietary Information.
Executive acknowledges that she has complied and will continue to comply with
this commitment, both as an employee and after her retirement. Executive also
acknowledges her continuing obligations under the Orbitz Worldwide, Inc. Code of
Business Conduct and Ethics. Nothing in this provision is intended to or may be
construed to limit in any way the full protection of trade secrets or
confidential information under applicable law.
          18. Executive understands that if this Agreement is not signed, she
would have the right to voluntarily assist other individuals or entities in
bringing claims against Released Parties. Executive hereby waives that right and
agrees that she will not provide any such assistance other than assistance in an
investigation or proceeding conducted by the EEOC or other federal, state or
local agency, or pursuant to a valid subpoena or court order. Executive agrees
that if such a request for assistance if by any agency of the federal, state or
local government, or pursuant to a valid subpoena or court order, she shall
advise the Company in writing of such a request no later than three (3) days
after receipt of such request.
          19. Executive acknowledges and confirms that she will return all
company property to the Company, including her identification card, and computer
hardware and software, all paper or computer based files, business documents,
and/or other records as well as all copies thereof, credit cards, keys and any
other Company supplies or equipment in her possession. In addition, any business
related expenses for which she seeks reimbursement will be documented and
submitted to the Company. Finally, any amounts owed to the Company will be paid.
          20. This Agreement is made in the State of Illinois and shall be
interpreted under the laws of the State of Illinois. Its language shall be
construed as a whole, according to its fair meaning, and not strictly for or
against either party. Should any provision of this Agreement be declared illegal
or unenforceable by any court of competent jurisdiction and cannot be modified
to be enforceable, including the release language, such provision shall
immediately become null and void, leaving the remainder of this Agreement in
full force and effect. However, if as a result of any action initiated by
Executive, any portion of the release language were ruled to be unenforceable
for any reason, Executive shall return the payments and benefits paid under this
Agreement to the Company.
          21. Executive agrees that this Agreement nor the furnishing of the
consideration for this Agreement shall be deemed or construed at any time for
any purpose as an admission by the Company of any liability or unlawful conduct
of any kind, all of which the Company denies.

9



--------------------------------------------------------------------------------



 



          22. This Agreement may not be modified, altered or changed except upon
express written consent of both parties wherein specific reference is made to
this Agreement.
          23. Consistent with her other professional obligations, Executive
agrees to cooperate with and make herself available to the Company and its
General Counsel, as the Company may reasonably request, until January 1, 2012
and, to assist it in any matter regarding the Company or their affiliates,
subsidiaries, and predecessors, including giving truthful testimony in any
litigation or potential litigation involving the Company and their affiliates,
subsidiaries, and their predecessors, over which Executive has knowledge or
information. The Company will reimburse Executive for any and all reasonable
expenses reasonably incurred in connection with Executive’s compliance with this
paragraph.
               Beginning January 1, 2012, in the event that Executive is an
essential witness in a matter involving litigation or government inquiry or
investigation, Executive shall cooperate with Company consistent with her other
professional obligations. Should Executive determine that such cooperation
involves a conflict of interest, Company shall pay the reasonable fees of the
counsel of Executive’s choice to represent her in connection with said
cooperation.
          24. The Company shall pay Executive’s reasonable professional fees
(legal, accounting, tax, public relations, outplacement, etc.) incurred with
respect to the review of this Agreement and the General Release attached as
Exhibit A and Executive’s retirement from the Company. Such fees shall not
exceed $30,000 in the aggregate and shall be supported by invoices submitted to
the Company that provide sufficient documentation of the work performed.
          25. In consideration for the payments and benefits provided to
Executive under this Agreement, Executive warrants and affirms to the Company
that she has at all times conducted herself as a fiduciary of, and with sole
regard to that which is in best interests of, the Company and its affiliates and
their predecessors. She affirms that in conducting business for the Company and
its affiliates and their predecessors, she has done so free from the influence
of any conflicting personal or professional interests, without favor for or
regard of personal considerations, and that she has not in any way violated the
Orbitz Worldwide Code of Business Conduct and Ethics or any other of the
Company’s core policies. Toward that end, Executive understands that this
affirmation is a material provision of this Agreement, and, should the Company
determine that Executive has engaged in business practices inconsistent with the
affirmation set forth herein then Executive agrees that she shall have committed
a material breach of this Agreement, and any payments and benefits provided to
Executive under this Agreement shall not have been earned. In that case,
Executive shall be liable to return fifty percent (50%) of the payments and
benefits made to her or on her behalf under this Agreement as liquidated
damages.
THE PARTIES HAVE READ AND FULLY CONSIDERED THIS AGREEMENT AND ARE MUTUALLY
DESIROUS OF ENTERING INTO THIS AGREEMENT. EXECUTIVE UNDERSTANDS THAT THIS
AGREEMENT, BARS AND

10



--------------------------------------------------------------------------------



 



WAIVES ANY AND ALL CLAIMS SHE HAD OR MIGHT HAVE AGAINST THE COMPANY AND
ACKNOWLEDGES THAT SHE IS NOT RELYING ON ANY OTHER REPRESENTATIONS, WRITTEN OR
ORAL, NOT SET FORTH IN THIS DOCUMENT. HAVING ELECTED TO EXECUTE THIS AGREEMENT,
TO FULFILL THE PROMISES SET FORTH HEREIN, AND TO RECEIVE THEREBY THE SUMS AND
BENEFITS SET FORTH IN THIS AGREEMENT, EXECUTIVE FREELY AND KNOWINGLY, AND AFTER
DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT.

                      ACCEPTED AND AGREED:            
 
                    ORBITZ WORLDWIDE, INC.       EXECUTIVE
 
                    By:   /s/ James P. Shaughnessy       /s/ Marsha Williams    
              Name:   James P. Shaughnessy       Name: Marsha Williams
 
  Title:   Senior Vice President,            
 
      Chief Administrative Officer            
 
      and General Counsel            
 
                   
Date:
  June 8, 2010       Date:   June 8, 2010

11



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF GENERAL RELEASE
TO BE EXECUTED ON EXECUTIVE’S LAST DAY OF EMPLOYMENT
     This General Release (“General Release”) is incorporated into, and forms a
part of, the Transition and Retirement Agreement dated June 8, 2010 (the
“Agreement”) by and between Orbitz Worldwide, Inc. and Marsha Williams. Terms
used but not defined herein shall have the meanings ascribed to them in the
Agreement.
     WHEREAS, Orbitz Worldwide, Inc. (collectively with its subsidiaries, the
“Company”) and Marsha Williams (collectively with her heirs, executors,
administrators, successors and assigns, the “Executive”) entered into the
Agreement setting forth the terms and conditions of Executive’s rights under her
Employment Agreement upon her retirement from the Company; and
     WHEREAS, in exchange for entering into this General Release, Executive has
received separate consideration beyond that which she was entitled under the
Employment Agreement, the Company’s policies or under applicable law.
     NOW, THEREFORE, in consideration of the mutual promises and agreements set
forth in the Agreement and this General Release, the Company and Executive
hereby agree as follows:
          1. Executive hereby agrees and acknowledges that:
               (a) the terms of the Agreement and this General Release are the
products of mutual negotiation and compromise between Executive and the Company;
and
               (b) the meaning, effect and terms of the Agreement and this
General Release have been fully explained to Executive;
               (c) Executive has been advised, in writing, by the Company that
she should consult with an attorney prior to executing this General Release;
               (d) Executive is being afforded at least twenty-one (21) days
from the Retirement Date or the Last Date of Employment (the “Retirement Date”)
to consider the meaning and effect of this General Release; Executive may
execute this General Release after the Retirement Date but may not execute it
more than twenty-one (21) days after the Retirement Date; if Executive executes
this General Release before the Retirement Date, it shall be null and void and
of no effect;
               (e) Executive understands that she may revoke this General
Release for a period of seven (7) calendar days following the day she executes
it, and this General Release shall not become effective or enforceable until the
revocation period has expired, and no revocation has occurred (“the Effective
Date”). Any revocation within this period

A-1



--------------------------------------------------------------------------------



 



must be submitted, in writing, to the Company’s Human Resources Department and
state, “I hereby revoke my acceptance of your General Release.” Any such
revocation must be personally delivered to the Company’s Human Resources
Department, or mailed to the Company’s Human Resources Department, postage
prepaid and postmarked within seven (7) calendar days of execution of this
General Release;
               (f) Executive has carefully considered other alternatives to
executing the Agreement and this General Release; and
               (g) Executive understands and agrees that she would not to
receive certain monies and/or benefits specified in Section 2 of the Agreement,
except for her execution of the Agreement and this General Release, and the
fulfillment of the promises contained therein and herein, and that such
consideration is greater than any amount to which she would otherwise be
entitled as an employee of the Company or under the Employment Agreement or
applicable law.
          2. Except as otherwise expressly provided in the Agreement or this
General Release, Executive (on behalf of herself and Executive’s heirs,
executors, administrators, successors or assigns, on whom this release shall be
binding), of her own free will, knowingly and voluntarily releases and forever
discharges the Released Parties, of and from any and all actions or causes of
action, suits, claims, charges, complaints, promises demands and contracts
(whether oral or written, express or implied from any source), of any nature
whatsoever, known or unknown, suspected or unsuspected, against the Released
Parties that Executive ever had, now has or hereafter may have by reason of any
matter, cause or thing whatsoever arising any time prior to the Effective Date
of this General Release, including, but not limited to:
               (a) any and all matters arising out of Executive’s employment by
the Company or any of the Released Parties and the termination of that
employment, and that includes but is not limited to any claims for salary,
allegedly unpaid wages, bonuses, commissions, retention pay, severance pay,
vacation pay, or any alleged violation of the National Labor Relations Act, any
claims for discrimination of any kind under the Age Discrimination in Employment
Act of 1967 as amended by the Older Workers Benefit Protection Act, Title VII of
the Civil Rights Act of 1964, Sections 1981 through 1988 of Title 42 of the
United States Code, any claims under the Employee Retirement Income Security Act
of 1974 (except for vested benefits which are not affected by this General
Release), the Americans With Disabilities Act of 1990, the Fair Labor Standards
Act (to the extent such claims can be released), the Occupational Safety and
Health Act, the Consolidated Omnibus Budget Reconciliation Act of 1985, the
Federal Family and Medical Leave Act (to the extent such claims can be
released);
               (b) Illinois Human Rights Act; Minimum Wage Law; Equal Wage Act;
Equal Pay Act of 2003; Wages for Women and Minors Act; Religious Freedom
Restoration Act Statutory Provision Regarding Retaliation/Discrimination for
Filing a Worker’s Compensation Claim; Equal Pay Laws; School Visitation Rights
Act; AIDS Confidentiality Act; Right to Privacy Law; Genetic Information Privacy
Act; the Cook

A-2



--------------------------------------------------------------------------------



 



County Human Rights Ordinance; the Chicago Human Rights Ordinance, as amended;
and
               (c) any other federal, state or local civil or human rights law,
or any other alleged violation of any local, state or federal law, regulation or
ordinance, and/or public policy, implied or expressed contract, fraud,
negligence, estoppel, defamation, infliction of emotional distress or other tort
or common-law claim having any bearing whatsoever on the terms and conditions
and/or termination of her employment with the Company including, but not limited
to, any statutes or claims providing for the award of costs, fees, or other
expenses, including reasonable attorneys’ fees, incurred in these matters.
     Nothing in the general release of claims in this paragraph 2 shall affect
any vested equity granted to Executive under the Orbitz Worldwide, Inc. 2007
Equity and Incentive Plan (the “Orbitz Plan”), as amended and/or restated from
time to time, and the award agreements issued under the Orbitz Plan, as
applicable. Nothing in this general release of claims shall waive or release
indemnification rights and hold harmless protection of Executive pursuant to
Company By Laws, directors and officers coverage whether insured by Company or
otherwise, or other protections afforded to Executive by reason of her having
served as Chief Financial Officer,
          3. Executive also acknowledges that she does not have any current
charge, claim or lawsuit against one or more of the Released Parties pending
before any local, state or federal agency or court regarding her employment and
her separation from employment. Executive understands that nothing in this
release prevents her from filing a charge or complaint with or from
participating in an investigation or proceeding conducted by the United States
Equal Employment Opportunity Commission (“EEOC”) or any other federal, state or
local agency charged with the enforcement of any employment or labor laws,
although by signing this General Release, Executive is giving up any right to
monetary recovery that is based on any of the claims she has released. Executive
also understands that if she files such a charge or complaint, she has, as part
of this General Release, waived the right to receive any remuneration beyond
what she has received in the Agreement.
          4. Executive shall not seek or be entitled to any personal recovery,
in any action or proceeding that may be commenced on Executive’s behalf in any
way arising out of or relating to the matters released under this General
Release.
          5. Company and Executive agree not to disparage the other party to any
individual, organization or entity. Executive represents that she has not and
agrees that she will not in any way disparage the Company or any Released Party,
their current and former officers, directors and employees, or make or solicit
any comments, statements, or the like to the media or to others that may be
considered to be derogatory or detrimental to the good name or business
reputation of any of the aforementioned parties or entities. Company represents
that its executives have not, and agree that they will not in any way disparage
Executive, or make or solicit any comments, statements, or the like to the media
or to others that may be considered derogatory or detrimental to the good name
or

A-3



--------------------------------------------------------------------------------



 



business reputation of Executive. A disparaging statement is any communication,
oral or written, which would tend to cause the recipient of the communication to
question the business condition, integrity, competence, fairness or good
character of the person or entity to whom the communication relates. Provided,
however, that nothing herein shall prevent either party from complying with any
lawful subpoena or court order, or taking any other actions affirmatively
authorized by law.
          6. Executive acknowledges that in connection with her employment, she
has had access to information of a nature not generally disclosed to the public.
Executive agrees to keep confidential and not disclose to anyone, unless legally
compelled to do so, Confidential and Proprietary Information. “Confidential and
Proprietary Information” includes but is not limited to all Company or any
Released Party’s business and strategic plans, financial details, computer
programs, manuals, contracts, current and prospective client and supplier lists,
and all other documentation, business knowledge, data, material, property and
supplier lists, and developments owned, possessed or controlled by the Company
or any Released Party, regardless of whether possessed or developed by Executive
in the course of her employment. Such Confidential and Proprietary Information
may or may not be formally designated as confidential or proprietary and may be
oral, written or electronic media. Regardless of any formal designation,
Executive understands and agrees that the Confidential and Proprietary
Information is subject to protection under this General Release. Executive
understands that such information is owned and shall continue to be owned solely
by the Released Parties. Executive agrees that she will not use or disclose,
directly or indirectly, in whole or in part, any Confidential and Proprietary
Information. Executive acknowledges that she has complied and will continue to
comply with this commitment, both as an employee and after her retirement.
Executive also acknowledges her continuing obligations under the Orbitz
Worldwide, Inc. Code of Business Conduct and Ethics. Nothing in this provision
is intended to or may be construed to limit in any way the full protection of
trade secrets or confidential information under applicable law.
          7. Executive understands that if the Agreement and this General
Release were not signed, she would have the right to voluntarily assist other
individuals or entities in bringing claims against Released Parties. Executive
hereby waives that right and agrees that she will not provide any such
assistance other than assistance in an investigation or proceeding conducted by
the EEOC or other federal, state or local agency, or pursuant to a valid
subpoena or court order. Executive agrees that if such a request for assistance
if by any agency of the federal, state or local government, or pursuant to a
valid subpoena or court order, she shall advise the Company in writing of such a
request no later than three (3) days after receipt of such request.
          8. Executive acknowledges and confirms that she has returned all
company property to the Company, including her identification card, and computer
hardware and software, all paper or computer based files, business documents,
and/or other records as well as all copies thereof, credit cards, keys and any
other Company supplies or equipment in her possession. In addition, any business
related expenses for which she seeks reimbursement have been documented and
submitted to the Company. Finally, any amounts owed to the Company have been
paid.

A-4



--------------------------------------------------------------------------------



 



          9. This General Release is made in the State of Illinois and shall be
interpreted under the laws of the State of Illinois. Its language shall be
construed as a whole, according to its fair meaning, and not strictly for or
against either party. Should any provision of this General Release be declared
illegal or unenforceable by any court of competent jurisdiction and cannot be
modified to be enforceable, including the release language, such provision shall
immediately become null and void, leaving the remainder of this General Release
in full force and effect. However, if as a result of any action initiated by
Executive, any portion of the release language were ruled to be unenforceable
for any reason, Executive shall return the payments and benefits paid under the
Agreement and this General Release to the Company.
          10. Except as otherwise provided in Section 10 of the Employment
Agreement, Executive and Company agree that any controversy, dispute, or claim
arising out of, in connection with, or in relation to, the interpretation,
performance or breach of the Agreement and this General Release, including,
without limitation, the validity, scope, and enforceability of this section, may
at the election of any party, be solely and finally settled by arbitration
conducted in Chicago, Illinois, by and in accordance with the then existing
rules for commercial arbitration of the American Arbitration Association, or any
successor organization and with the Expedited Procedures thereof (collectively,
the “Rules”). Each of the parties hereto agrees that such arbitration shall be
conducted by a single arbitrator selected in accordance with the Rules; provided
that such arbitrator shall be experienced in deciding cases concerning the
matter which is the subject of the dispute. Any of the parties may demand
arbitration by written notice to the other and to the Arbitrator set forth in
this Section 10 (“Demand for Arbitration”). Each of the parties agrees that if
possible, the award shall be made in writing no more than 30 days following the
end of the proceeding. Any award rendered by the arbitrator(s) shall be final
and binding and judgment may be entered on it in any court of competent
jurisdiction. Each of the parties hereto agrees to treat as confidential the
results of any arbitration (including, without limitation, any findings of fact
and/or law made by the arbitrator) and not to disclose such results to any
unauthorized person. The parties intend that this agreement to arbitrate be
valid, enforceable and irrevocable. In the event of any arbitration with regard
to the Agreement or this General Release, each party shall pay its own legal
fees and expenses, provided, however, that the parties agree to share the cost
of the Arbitrator’s fees.
          11. Executive agrees that neither the Agreement or this General
Release nor the furnishing of the consideration for the Agreement and this
General Release shall be deemed or construed at any time for any purpose as an
admission by the Company of any liability or unlawful conduct of any kind, all
of which the Company denies.
          12. This General Release may not be modified, altered or changed
except upon express written consent of both parties wherein specific reference
is made to this General Release.
          13. The Agreement and this General Release set forth the entire
agreement between the parties hereto, and fully supersede any prior agreements
or understandings between the parties, with the exception of the award
agreements related to the equity-

A-5



--------------------------------------------------------------------------------



 



based awards held by Executive with respect to the Company and any non-compete,
non-solicit or confidentiality agreement between Executive and the Company or
one of their affiliates, including but not limited to Sections 8, 9 and 10 of
the Employment Agreement, which agreement(s) shall survive the Executive’s
retirement in accordance with its own terms.
          14. Consistent with her other professional obligations, Executive
agrees to cooperate with and make herself available to the Company and its
General Counsel, as the Company may reasonably request, until January 1, 2012
and, to assist it in any matter regarding the Company or their affiliates,
subsidiaries, and predecessors, including giving truthful testimony in any
litigation or potential litigation involving the Company and their affiliates,
subsidiaries, and their predecessors, over which Executive has knowledge or
information. The Company will reimburse Executive for any and all reasonable
expenses reasonably incurred in connection with Executive’s compliance with this
paragraph.
               Beginning January 1, 2012, in the event that Executive is an
essential witness in a matter involving litigation or government inquiry or
investigation, Executive shall cooperate with Company consistent with her other
professional obligations. Should Executive determine that such cooperation
involves a conflict of interest, Company shall pay the reasonable fees of the
counsel of Executive’s choice to represent her in connection with said
cooperation.
          15. In consideration for the payments and benefits provided to
Executive under the Agreement and this General Release, Executive warrants and
affirms to the Company that she has at all times conducted herself as a
fiduciary of, and with sole regard to that which is in best interests of, the
Company and its affiliates and their predecessors. She affirms that in
conducting business for the Company and its affiliates and their predecessors,
she has done so free from the influence of any conflicting personal or
professional interests, without favor for or regard of personal considerations,
and that she has not in any way violated the Orbitz Worldwide Code of Business
Conduct and Ethics or any other of the Company’s core policies. Toward that end,
Executive understands that this affirmation is a material provision of the
Agreement and this General Release, and, should the Company determine that
Executive has engaged in business practices inconsistent with the affirmation
set forth herein then Executive agrees that she shall have committed a material
breach of the Agreement (including this General Release), and any payments and
benefits provided to Executive under the Agreement and this General Release
shall not have been earned. In that case, Executive shall be liable to return
fifty percent (50%) of the payments and benefits made to her or on her behalf
under the Agreement or this General Release as liquidated damages.
THE PARTIES HAVE READ AND FULLY CONSIDERED THIS GENERAL RELEASE AND ARE MUTUALLY
DESIROUS OF ENTERING INTO THIS GENERAL RELEASE. EXECUTIVE UNDERSTANDS THAT THIS
GENERAL RELEASE SETTLES, BARS AND WAIVES ANY AND ALL CLAIMS SHE HAD OR MIGHT
HAVE AGAINST THE COMPANY AND ACKNOWLEDGES THAT SHE IS NOT RELYING ON ANY OTHER
REPRESENTATIONS, WRITTEN OR ORAL, NOT SET FORTH IN THIS

A-6



--------------------------------------------------------------------------------



 



DOCUMENT. HAVING ELECTED TO EXECUTE THE AGREEMENT AND THIS GENERAL RELEASE, TO
FULFILL THE PROMISES SET FORTH HEREIN, AND TO RECEIVE THEREBY THE SUMS AND
BENEFITS SET FORTH IN THE AGREEMENT, EXECUTIVE FREELY AND KNOWINGLY, AND AFTER
DUE CONSIDERATION, ENTERS INTO THIS GENERAL RELEASE. IF THIS GENERAL RELEASE IS
RETURNED EARLIER THAN 21 DAYS FROM THE RETIREMENT DATE, THEN EXECUTIVE
ADDITIONALLY ACKNOWLEDGES AND WARRANTS THAT SHE HAS VOLUNTARILY AND KNOWINGLY
WAIVED THE 21 DAY REVIEW PERIOD, AND THIS DECISION TO ACCEPT A SHORTENED PERIOD
OF TIME WAS NOT INDUCED BY THE COMPANY THROUGH FRAUD, MISREPRESENTATION, A
THREAT TO WITHDRAW OR ALTER THE OFFER PRIOR TO THE EXPIRATION OF THE 21 DAYS, OR
BY PROVIDING DIFFERENT TERMS TO EMPLOYEES WHO SIGN RELEASES PRIOR TO THE
EXPIRATION OF SUCH TIME PERIOD.
ACCEPTED AND AGREED:

                          ORBITZ WORLDWIDE, INC.       EXECUTIVE    
 
                       
By:
                                              Name:   James P. Shaughnessy      
Name: Marsha Williams    
 
  Title:   Senior Vice President,                
 
      Chief Administrative Officer
and General Counsel                  
Date:
              Date:                              

A-7